Citation Nr: 1706674	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-41 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as being secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 through August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Original jurisdiction was transferred subsequently to the RO in Wichita, Kansas.

The Veteran's testimony was received during a March 2011 video conference hearing.  A transcript of that testimony is associated with the record.

In an October 2014 decision, the Board denied the Veteran's claim. The Veteran sought appeal of the Board's denial to the United States Court of Appeals for Veteran's Claims (Court).  In a January 2016 memorandum decision, the Court determined that the Board relied erroneously on the incomplete findings and conclusions expressed in the April 2009 VA examination.  The Court concluded that the VA examiner's opinion was based on the view that the Veteran's right and left knee conditions were progressing at the same time; however, the examiner failed to acknowledge treatment records showing that the Veteran was diagnosed with degenerative joint disease in 1995, well before his right knee condition was diagnosed initially in 2004.  The Board's failure to seek further clarification from the examiner, the Court reasoned, frustrates judicial review.  Accordingly, the Court set aside the Board's previous denial and remanded the matter to the Board for further adjudication.

After the matter was returned from the Court, the Board remanded the issue on appeal for further development, to include:  obtaining records for treatment received by the Veteran since February 2016; scheduling the Veteran to undergo a new VA examination; and, readjudication by the agency of original jurisdiction (AOJ).  The ordered development has been performed.  The matter returns again to the Board.


FINDING OF FACT

The Veteran has right knee osteoarthritis that was not sustained during service, caused by an injury or event that occurred during service, or caused or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A January 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim, and also, explained the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His claim submissions, lay statements, relevant private treatment records, and VA treatment records have been obtained and associated with the record.  The Veteran was also afforded VA examinations of his right knee in April 2009, November 2011, and October 2016.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In his claim submissions and Board hearing testimony, the Veteran asserts that he has a current right knee disorder that has resulted from altered gait and weight bearing due to his service-connected left knee disability.  He claims entitlement to service-connected for a right knee disorder on that basis.

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection for certain listed chronic diseases, such as arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

Turning to the evidence, the Board observes that the service treatment records show no in-service complaints, treatment, clinical findings, or diagnoses that are relevant to the Veteran's right knee.  Indeed, the Veteran repeatedly denied having any problems in his right knee during medical examinations conducted throughout the course of his active duty service.

During an April 2009 VA examination, the Veteran reported that he had been having ongoing right knee pain since approximately 2004.  A physical examination of the right knee at that time revealed mildly diminished right knee flexion to 135 degrees with full flexion to zero degrees.  Repetitive motion did not produce additional symptoms or further loss of motion or function.  The Veteran's gait was normal and no abnormalities or deformities were noted during a physical inspection of the knee.  X-rays of the knee showed early osteoarthritis, particularly in the medial joint compartment.

Based on the Veteran's history and the findings from the examination, the examiner diagnosed right knee degenerative joint disease; however, opined that it is less likely as not that the Veteran's right knee condition was caused by or the result of his left knee disability.  As explanation, the examiner stated that the degenerative joint disease in both knees had progressed at the same time.  If one knee was secondary to an injury in the other, the examiner states, one would expect that the affected knee (in this case the left knee) would demonstrate changes sooner than the other knee (in this case the right knee).  Hence, the examiner concluded, the degenerative changes in the right knee are age-related.

Records for subsequent VA treatment through 2011 document complaints of ongoing right knee pain, however, show that the Veteran was not receiving any focused treatment on the knee.

In a November 2011 addendum, the same VA examiner who conducted the April 2009 examination attempted to elaborate on her previous rationale.  In that regard, she added that, in order to infer aggravation of the right knee, one would expect to see increased severity of the degeneration in the left knee, which according to the examiner, was not the case.  Still, the examiner offered no explanation as to why an increase in left knee degeneration was necessary in order to cause or aggravate degeneration in the Veteran's other knee.

Subsequent VA treatment records show that the Veteran's right knee was treated in April 2016.  An objective examination at that time showed pain in the knee during pivoting movements and flexion.  X-rays revealed progressive tricompartmental degenerative changes with joint space narrowing.  During follow-up VA treatment in June 2016, the Veteran reported ongoing right knee pain.  Once again, range of motion tests revealed decreased motion in the knee.

Pursuant to the Board's remand, the Veteran was afforded a new VA examination in October 2016.  On review of the claims file, the examiner noted a history of osteoarthritic changes in the Veteran's right knee since 2001; mild osteoarthritis in 2009; and, advanced osteoarthritis in 2016.  The Veteran self-reported symptoms of aching but denied having any flare-ups.  Essentially consistent with the history summarized above, he did not report any specific treatment on his right knee.  Of significance, the Veteran reported an occupational history that apparently included heavy physical activity as a general laborer in an oil field, a construction worker, custodian at a machine shop, a home remodeler, and a repair person at an aerospace company.  He reported also that he had been playing recreational sports since his childhood.

A physical examination of the right knee revealed slightly diminished flexion to 130 degrees with pain reported by the Veteran during motion.  Extension in the knee remained full to zero degrees.  Repetitive motion did not produce additional complaints or further loss of motion or other function.  Demonstrated strength in the right knee was full and there was no evidence of atrophy, ankylosis, or instability.  The examiner observed no evidence of pain during weight bearing, localized tenderness over the right knee, pain during palpation of the knee, or crepitus.  There was no evidence of any scarring over the knee.

The examiner opined that it is less likely than not that the Veteran's right knee degeneration was either incurred during service, or, caused by an injury or event that occurred during service.  As rationale, the examiner explained that there is no evidence of a right knee condition during service or for over 20 years after the Veteran was separated from service.  Moreover, the examiner notes, there is no history of a significant injury in the Veteran's right knee.  The examiner added that it is less likely than not that the Veteran's right knee disability was proximately due to or caused by his left knee disability.  The examiner notes that the record contains no evidence of right knee symptoms or a right knee condition until 2001, followed by progressive degeneration over 15 years.  Moreover, the Veteran had a history of physically demanding occupational work and continued sports activity that were apparently more likely causes of the Veteran's right knee degeneration.  The examiner opined also that it is less likely than not that the Veteran's right knee degeneration was aggravated beyond its natural progression by his left knee disability.  In that regard, the examiner notes that there is no evidence that the rate of right knee degeneration was abnormal or accelerated beyond its natural progression.

Overall, the evidence shows that the Veteran's right knee degeneration began over 20 years after his separation from service, and, that it was neither caused nor aggravated by his service-connected left knee disability.

As noted above, the Veteran does not contend expressly that his right knee disorder was sustained or began during his active duty service.  Indeed, the service treatment records contain no information that would support any such contention.  The October 2016 VA examiner's finding that the Veteran's right knee degeneration began in approximately 2001 is consistent with the medical history given by the Veteran and the other evidence in the record.

Concerning the possibility of a relationship between the Veteran's right knee disorder and left knee disability, the Board notes at the outset of the analysis that the conclusions expressed in the April 2009 VA examination report and accompanying November 2011 addendum are unconvincing because of the deficiencies pointed out above.  In contrast, the negative opinion expressed in the October 2016 VA examination is supported by a complete and plausible rationale that is consistent with the other evidence in the record.  The Board assigns significant probative weight to the October 2016 opinion.

The October 2016 opinion is rebutted in the record only by the Veteran's general assertions that an etiological relationship exists between the disorders in his knees.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Here, the question of whether the Veteran's right knee degeneration was caused or aggravated by his left knee disability is a complex medical question that is not susceptible to being answered by mere lay observation.  That question is complicated further in this case by such factors as time, age, and the likely effects of the Veteran's occupational and recreational activities.  Given the complexity involved, the question of whether an etiological relationship between the Veteran's knees depends upon the application of learned medical principles that are based upon objective physical and radiological findings from examination by a professional with medical training and experience.  For these reasons, the Board is inclined to assign far greater probative weight to the opinions expressed by the October 2016 VA examiner than the Veteran's general lay assertions.

In summary, the evidence does not establish the existence of an etiological relationship between the Veteran's right knee osteoarthritis and his active duty service or his service-connected left knee disability.  As such, the Veteran is not entitled to service connection for a right knee disorder.  This appeal is denied.


ORDER

Service connection for a right knee disorder, to include as being secondary to a left knee disability, is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


